Court of Appeals
of the State of Georgia

                                      ATLANTA, January 15, 2016

The Court of Appeals hereby passes the following order:

A16D0198. HAYDE FAULKNER v. UNIHEALTH                                      POSTACUTE
    CARE/ATHENS HERITAGE HOME, INC. ET AL.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta, January 15, 2016
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.